EXHIBIT 10.29
 
NATIVE AMERICAN ENERGY GROUP

 
SENIOR EXECUTIVE AGREEMENT
 
THIS AGREEMENT is made as of September 14, 2012, between NATIVE AMERICAN ENERGY
GROUP, INC., a Delaware corporation (the “Company”), and RICHARD ROSS
(“Executive”).
 
Recitals
 
A. The Company and Executive acknowledge that Executive has served the Company
as a duly appointed officer or director without any formal written contract or
salary since inception. Further, regarding EMPLOYMENT AGREEMENTS in general:
None of the Company's officers, directors or key employees are currently party
to employment agreements with the Company. The Company has no pension, health,
annuity, insurance or profit sharing plans; however, the Company may adopt such
plans in the future. There are presently no personal benefits available for
directors, officers or employees of the Company.
 
B. The Company and Executive desire to enter into an agreement pursuant to which
Executive will be employed as the Chief Communications Officer (“CCO”) and
Corporate Secretary of the Company on the terms and conditions set forth in this
Agreement.
 
C. Certain definitions are set forth in Section 4 of this Agreement.
Agreement
 
The parties hereto agree as follows:
 
1. Employment. The Company hereby engages Executive to serve as the Chief
Communications Officer (“CCO”) and Corporate Secretary of the Company of the
Company, and Executive agrees to serve the Company, during the Service Term (as
defined in Section 1(g) hereof) in the capacities, and subject to the terms and
conditions, set forth in this Agreement, each Party expressly revoking any and
all prior employment agreements (oral or otherwise), to which the Parties may be
mutually subject.
 
(a) Services. During the Employment Period, Executive shall serve as the Chief
Communications Officer (“CCO”) and Corporate Secretary of the Company and shall
have the normal duties, responsibilities, functions and authorities customarily
exercised by the Chief Communications Officer (“CCO”) and Corporate Secretary of
a company of similar size and nature as the Company. During the Employment
Period, Executive shall render such administrative, financial and other
executive and managerial services to the Company and its affiliates which are
consistent with Executive's position as the Board of Directors of the Company
(the "Board") may from time to time direct.
 
During the Employment Period, Executive shall report to the Board and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions to the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with the Company's policies and procedures in all material
respects. In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company's efforts to expand its businesses and operate profitably and
in conformity with the business and strategic plans approved by the Board. The
Company may also utilize Executive in any other work or activity in furtherance
of the business of the Company in which his talents may be applied in a manner
commensurate with his position, training, knowledge, skills and abilities.
 
 
1

--------------------------------------------------------------------------------

 
 
During the Employment Period, Executive shall not serve as an officer or
director of, or otherwise perform services for compensation for, any other
entity unless otherwise agreed to between the Company and the Executive along
with the prior written consent of the Board. Executive may serve as an officer
or director of or otherwise participate in purely educational, welfare, social,
religious and civic organizations so long as such activities do not interfere
with Executive's employment. Nothing contained herein shall preclude Executive
from (i) engaging in charitable and community activities; (ii) participating in
industry and trade organization activities; (iii) managing his and his family's
personal investments and affairs; and (iv) delivering lectures, fulfilling
speaking engagements or teaching at educational institutions; provided, that
such activities do not materially interfere with the regular performance of his
duties and responsibilities under this Agreement.
 
(b) Salary, Bonus, Incentive Compensation and Benefits.
 
(i) Salary. In consideration of the services to be rendered under this
Agreement, during the Period of Employment, the Company shall pay Executive a
salary, commencing on October 1, 2012, at the minimum rate of forty-eight
thousand Dollars ($48,000) per year ("Base Salary"). Executive's Base Salary
will be reviewed and increased by the Board (or a committee or designee thereof)
on an annual basis from the 1st anniversary of the Commencement Date (or more
frequently, should the Board decide to do so), in accordance with the
established procedures of the Company, as in effect from time to time, for
adjusting salaries for similarly situated employees (such initial annual base
salary and the annual base salary as determined and adjusted from time to time
by the Board are referred to herein as, the "Base Salary") and, in the sole
discretion of the Board (or such committee or designee thereof), such annual
Base Salary may be increased, but not decreased, effective as of any date
determined by the Board. The Base Salary shall be payable by the Company in
regular installments in accordance with the Company's general payroll practices,
but in any event no less frequently than monthly. During the period beginning on
the Commencement Date and ending September 13, 2017, the Base Salary shall be
pro-rated on an annualized basis. For purposes of this Agreement, the Base
Salary shall not include any other type of compensation or benefit paid or
payable to the Executive. Notwithstanding anything in this Agreement to the
contrary, any decrease in Executive's then Base Salary shall be deemed Good
Reason.
 
(ii) Bonuses. During the Period of Employment, Executive shall be eligible to
receive an annual incentive bonus (the "Bonus") on terms applicable to Company
employees generally. The annual target amount of the Bonus shall be (to be
determined). The amount of the Bonus paid shall be determined by Executive's
supervisors or the Board in their sole discretion, based on performance
objectives established for the Company employees generally for the relevant
period. The Bonus will be paid at the same time as bonuses for other executive
officers provided that Executive remains employed with the Company through the
payment date. The annual target amount of Executive's Bonus will be reviewed
from time to time in accordance with the established procedures of the Company
for adjusting salaries for similarly situated employees and may be increased,
but not decreased, in the sole discretion of Company.
 
(iii) Equity Awards. Executive will be eligible for grants of equity
compensation awards under a stock plan maintained by the Company, the 2011
Equity Incentive Plan (the “Plan”), as in effect from time to time, and subject
to such terms and conditions as the Company determines, including vesting
criteria such as continued service or performance objectives.
 
The Company shall provide Executive with a combination of restricted stock or
units ("restricted stock") and stock options. The specific terms of the
restricted stock and the stock options granted under the Plan (including,
without limitation, customary anti-dilution and other provisions) will be
reflected in separate stock option and restricted stock agreements that will be
negotiated by Executive and the Company in good faith prior to the Commencement
Date. The terms and conditions of stock options and restricted stock shall
otherwise be those set forth under the Plan and shall be consistent with the
terms contained in restricted stock and the stock option agreements provided to
other key executives of the Company.
 
Issuance of Incentive Stock Options: The Company will grant 2,000,000 stock
options having an exercise price of $0.20 per share which is based on the price
at the time of this agreement 9-14-12 ($0.195). Company shall provide, pursuant
to the 2011 Equity Incentive Plan, with a 10-year term to be implemented by
Company, stock options with vesting as set forth below.
 
 
2

--------------------------------------------------------------------------------

 
 
9-14-13: 500,000 shares
 
9-14-14: 500,000 shares
 
9-14-15: 500,000 shares
 
9-14-16: 500,000 shares
 
Except for termination of this Agreement for cause pursuant to Section
1(d)(i)(D) any termination of this Agreement by Company shall cause the
immediate vesting of any unvested restricted stock, options or warrants awarded
hereunder or pursuant to any future award by Company to Executive.
 
Further stock and stock option allocations awards will be based on a combination
of the performance of Executive and the Company.
 
(iv) Benefits. During the Service Term, Executive shall be entitled to
participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company. In addition, during the Service Term, the Executive and/or the
Executives family shall be entitled to participate and shall receive all
benefits under welfare plans provided by the Company (including without
limitation medical prescriptions, dental, disability, employee life, group life,
accidental life and travel accident insurance plans and plans) to the extent and
on the same basis applicable generally to other peer executives of the Company.
Executive shall be reimbursed for customary travel and other expenses, subject
to standard and reasonable documentation requirements. In addition, Executive
will receive a stipend of $950 per month for lease of an automobile and other
related expenses during the Service Term. Executive shall also be eligible to
receive four weeks paid vacation per annum. Any unused vacation time during each
fiscal year shall be rolled-over to the following fiscal year to the extent
permitted by the Company’s policies for other senior executives of the Company.
 
(v) Relocation Benefits. The Company will pay or reimburse Executive for the
expenses incurred by Executive in connection with (a) the relocation of
Executive, Executives family and household to the area of the Company’s
headquarter and (b) the establishment of Executives new residence in the area of
the Company’s headquarters, which expenses shall include but not be limited to,
travel expenses, mortgage fees and closing costs, subject to standard and
reasonable documentation requirements. If the Internal Revenue Service or any
state or local taxing authority takes the position that the relocation expenses
paid or reimbursed subject to this Section 1(b)(iv) results in the receipt of
taxable income to Executive, such expenses shall include an amount equal to the
aggregate Federal, state and local income and employment taxes imposed on
Executive as a direct result of such payment or reimbursement. The maximum
amount the Company will pay or reimburse for relocation expenses pursuant to
this Section 1(b)(iv) is $180,000, this limit excluding any additional amounts
the Company will reimburse Executive for any taxes due on any portion of this
relocation reimbursement because that reimbursement has been deemed taxable
income to the Executive.
 
(vi) Expenses. During the Employment Period, the Company shall promptly
reimburse Executive for all reasonable business expenses incurred by him in the
course of performing his duties and responsibilities under this Agreement which
are consistent with the Company's policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company's requirements with respect to reporting and documentation of such
expenses. The Company will promptly reimburse Executive for reasonable expenses
incurred for tax return preparation, tax advice, financial planning and legal
expenses incurred in connection with negotiating this Agreement and the other
agreements referred to herein.
 
(c) Board Membership. With respect to all regular elections of directors during
the Employment Period, the Company shall nominate, and use its reasonable
efforts to cause the election of, Executive to serve as a member of the Board.
Effective upon the termination or expiration of the Employment Period, Executive
shall resign as a director of the Company and its affiliates, as the case may
be.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Termination.
 
(i) Events of Termination. Executives employment with the Company shall cease
upon:
 
(A) Executives death.
 
(B) Executives voluntary retirement.
 
(C) Executives permanent disability, which means his incapacity due to physical
or mental illness such that he is unable to perform the essential functions of
his previously assigned duties for a period of six months in any twelve month
period and such permanent incapacity has been determined to exist by either (x)
the Company’s disability insurance carrier or (y) by the Board in good faith
based on competent medical advice in the event that the Company does not
maintain disability insurance on Executive.
 
(D) Termination by the Company by the delivery to Executive of a written notice
from the Board or the CEO that Executive has been terminated (Notice of
Termination) with or without Cause. Cause shall mean:
 
(1) Executives (aa) conviction of a felony; (bb) Executives commission of any
other material act or omission involving dishonesty or fraud with respect to the
Company or any of its Affiliates or any of the customers, vendors or suppliers
of the Company or its Subsidiaries; (cc) Executives misappropriation of material
funds or assets of the Company for personal use; or (dd) Executives engagement
in unlawful harassment or other discrimination with respect to the employees of
the Company or its Subsidiaries;
 
(2) Executives continued substantial and repeated neglect of his duties, after
written notice thereof from the Board, and such neglect has not been cured
within 30 days after Executive receives notice thereof from the Board;
 
(3) Executives gross negligence or willful misconduct in the performance of his
duties hereunder that is materially and demonstrably injurious to the Company;
 
(4) Executives engaging in conduct constituting a breach of Sections 2 or 3
hereof that is not cured in full within 15 days, and is materially and
demonstrably injurious to the Company, after notice of default thereof, from the
Company, as determined by a court of law.
 
In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause. If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause. Notwithstanding anything to the contrary contained in this paragraph,
Executive shall have the right after termination has occurred to appeal any
determination by the Board that such termination was for Cause in accordance
with the provisions of Section 7(f) hereof.
 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(d) shall constitute a termination
by the Company without Cause unless such notice fulfills the requirements of
Section 1(d)(i)(D)(1), (2), (3) or (4) above.
 
(E) Executives voluntary resignation by the delivery to the Company and the
Board of at least 30 days written notice from Executive that Executive has
resigned with or without Good Reason. Good Reason shall mean Executives
resignation from employment with the Company within 30 days after the occurrence
of any one of the following:
 
 
4

--------------------------------------------------------------------------------

 
 
(1) the failure of the Company to pay an amount owing to Executive hereunder
after Executive has provided the Company and the Board with written notice of
such failure and such payment has not thereafter been made within 15 days of the
delivery of such written notice;
 
(2) the relocation of Executive from the corporate headquarters metropolitan
area (as of the date of this agreement) without his consent.
 
The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in Section 1(d) shall constitute a resignation
by Executive without Good Reason unless such notice fulfills the requirements of
Section 1(d)(i)(E)(1)or (2) above.
 
(ii) Date of Termination. Date of Termination means (i) if the employment is
terminated for Cause, or by Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
employment is terminated other than for Cause or Disability, the Date of
Termination shall be the date on which the Employer notifies the Employee of
such termination and (iii) if the Employees employment is terminated by reason
of death or disability, the date of Termination shall be the date of death or
the disability effective date, as the case may be.
 
(iii) Rights on Termination.
 
(A) In the event that termination is by the Company without Cause (including by
operation of the last paragraph of Section 1(d)(i)(D) above) or by Executive
with Good Reason, the Company will continue, for a period of eighteen (18)
months commencing on the effective date of the termination (the Severance
Period), to pay Executive a monthly or bi-weekly portion of the Annual Base
Salary on regular salary payment dates. During the Severance Period, the Company
will also pay for Executives existing Company insurance coverage. The payments
of Annual Base Salary and insurance premiums in accordance with this Section
1(d)(iii)(A) are collectively referred to as Severance Payments. This Section
1(d)(iii)(A) shall not apply unless the Company and Executive have executed a
contingent mutual release in a form mutually acceptable to both the Company and
Executive and is subject to paragraph (e) below. In addition, the Company will
pay to Executive in a lump sum any accrued but unused vacation time.
 
(B) If the Company terminates Executives employment for Cause, or if Executive
resigns without Good Reason (including by operation of the last paragraph of
Section 1(d)(i)(E)), the Company’s obligations to pay any compensation or
benefits under this Agreement (other than accrued but unused vacation time which
shall be paid to Executive in a lump sum payment) and all vesting under all
stock and stock options held by Executive will cease effective as of the date of
termination. Executives right to receive any other health or other benefits, if
any, will be determined under the provisions of applicable plans, programs or
other coverages.
 
(C) If Executives employment terminates because of Executives death or permanent
disability, then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any
key man life insurance policy) paid for by the Company. In addition, if such
death or disability occurs while Executive is employed hereunder, for a period
of six (6) months commencing on the date of such death or such disability is
established, Executive or his estate shall be entitled to payment of his monthly
or bi-weekly portion of the Annual Base Salary on regular salary payment dates.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under either subparagraphs (A) or (B) above (the
Severance Pay) shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof. Until such time
as Executive has received all of his Severance Payments, he will be entitled to
continue to receive any health, life, accident and disability insurance benefits
provided by the Company to Executive under this Agreement.
 
(e) Involuntary Termination after “Change of Control.”
 
In the event of a "Change of Control" as defined below, the Company shall have
the right to terminate Executive's employment and this Agreement at will. Should
the Company exercise this option to involuntarily terminate Executive during the
pendency of this Agreement for any reason other than as specified in Section
1(d)(i)(D) within twelve (12) months following a defined Change of Control,
Executive shall be entitled to an immediate cash payment equal in amount to
twelve (12) months of compensation based upon a monthly proration of his Form
W-2 earning from Company in the year preceding such termination and (ii) the
fair value of eighteen months of Executive's then current fringe benefits
provided by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
In the event there is a Change of Control during the pendency of this Agreement,
and Company gives Executive notice of intent to not thereafter renew the
Agreement for a successive term, should Executive be involuntarily terminated
from employment after expiration of the Agreement and within twelve (12) months
following the Change of Control, Executive shall be entitled to an immediate
cash payment in the amount set forth in the preceding paragraph. The contractual
right to such payment is expressly agreed to be a covenant which shall survive
expiration of this Agreement, and be enforceable hereunder.
 
For purposes of this Agreement, a "Change of Control" shall be deemed to have
taken place if: (i) a third person, including a "group" as determined in
accordance with Section 13(d)(3) of the Securities Exchange Act of 1934, becomes
the beneficial owner of shares of the Company having fifty percent (50%) or more
of the total number of votes that may be cast for the election of directors of
the Company; or (ii) as a result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
"Transaction"), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board or any successor
to Company.
 
(f) Mitigation. The Company’s obligation to continue to provide Executive with
the Severance Payments pursuant to Section 1(c)(iii)(A) above and the benefits
pursuant to the second sentence of Section 1(d)(iii)(C) above shall cease if
Executive becomes employed as a senior executive by a third party.
 
(g) Liquidated Damages. The parties acknowledge and agree that damages which
will result to Executive for termination by the Company without Cause shall be
extremely difficult or impossible to establish or prove, and agree that the
Severance Payments shall constitute liquidated damages for any breach of this
Agreement by the Company through the Date of Termination. Executive agrees that,
except for such other payments and benefits to which Executive may be entitled
as expressly provided by the terms of this Agreement or any applicable Benefit
Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.
 
(h) Term of Employment. Unless Executives employment under this Agreement is
sooner terminated as a result of Executives termination in accordance with the
provisions of Section 1(c) above, Executives employment under this Agreement
shall commence on September 14, 2012 and shall terminate on September 13, 2017
(the Service Term); provided, however, that Executives employment under this
Agreement, and the Service Term, shall be automatically renewed for additional
two-year periods commencing on September 14, 2017 and, thereafter, on each
successive anniversary of such date unless either the Company or Executive
notify the other party in writing within ninety (90) days prior to any such
September 14th anniversary that it or he desires not to renew Executives
employment under this Agreement. All references herein to Service Term shall
include any renewals thereof after September 13, 2017.
 
2. Confidential Information; Proprietary Information, etc.
 
(a) Obligation to Maintain Confidentiality. Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of his
employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates. Therefore,
Executive agrees that he will not at any time (whether during or after
Executives term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Boards consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executives acts or omissions to act. Executive
agrees to deliver to the Company at the termination of his employment, as a
condition to receipt of the next or final payment of compensation, or at any
other time the Company may request in writing (whether during or after
Executives term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates premises and owned by the Company or its Affiliates,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company or its Affiliates and their personnel at any
time with or without notice. Nothing in this Section 2(a) shall be construed to
prevent Executive from using his general knowledge and experience in future
employment so long as Executive complies with this Section 2(a) and the other
restrictions contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Affiliates actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (Work Product) belong to the
Company or such Affiliate and Executive hereby assigns, and agrees to assign,
all of the above Work Product to the Company or such Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a work made for hire
under the copyright laws, and the Company or such Affiliate shall own all rights
therein. To the extent that any such copyrightable work is not a work made for
hire, Executive hereby assigns and agrees to assign to Company or such Affiliate
all right, title and interest, including without limitation, copyright in and to
such copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after Executives term of employment) to establish
and confirm the Company’s or its Affiliates ownership (including, without
limitation, execution of assignments, consents, powers of attorney and other
instruments). Notwithstanding anything contained in this Section 2(b) to the
contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions that:
(a) relate to the business of the Company or its Affiliates or Subsidiaries or
to the actual or demonstrably anticipated research or development relating to
the Company’s business; or (b) result from any work that Executive performs for
the Company or its Affiliates or Subsidiaries.
 
(c) Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (Third Party Information) subject to a duty on the Company’s and its
Affiliates part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the term of Executives employment
and thereafter, and without in any way limiting the provisions of Sections 2(a)
and 2(b) above, Executive shall hold Third Party Information in the strictest
confidence and shall not disclose to anyone (other than personnel of the Company
or its Affiliates who need to know such information in connection with their
work for the Company or its Affiliates) or use, except in connection with his
work for the Company or its Affiliates, Third Party Information unless expressly
authorized by a member of the Board in writing.
 
(d) Use of Information of Prior Employers, etc. Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e) Compelled Disclosure. If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party Information to any Person, Executive will
immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy. Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy. If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his reasonable best efforts to ensure that such Proprietary
Information is treated confidentially by each Person to whom it is disclosed.
 
 
7

--------------------------------------------------------------------------------

 
 
3. Nonsolicitation.
 
(a) Nonsolicitation. As long as Executive is an employee of the Company or any
Affiliate thereof, and for eighteen (18) months thereafter, Executive shall not
directly or indirectly through another entity: (i) induce or attempt to induce
any employee of the Company or any Affiliate to leave the employ of the Company
or such Affiliate, or in any way interfere with the relationship between the
Company or any Affiliate and any employee thereof; (ii) hire or employ any
person who was an employee of the Company or any Affiliate at any time during
the nine (9) month period immediately preceding the date of such Executives
termination; (iii) induce or attempt to induce any customer, client, supplier,
licensee or other business relation of the Company or any Affiliate to cease
doing business with the Company or such Affiliate, or in any way interfere with
the relationship between any such customer, client, supplier, licensee or
business relation and the Company or any Affiliate; (iv) call on, solicit or
service any Person who was a customer or client of the Company or any Affiliate
or (v) call on, solicit or service any Person who was Prospective Client for any
purpose which directly or indirectly competes with the business of the Company.
For purposes hereof, a Prospective Client means any Person whom the Company or
any of its Affiliates has entertained discussions with to become a client or
customer at any time during the twelve (12) month period immediately preceding
the date of such Executives termination.
 
(b) Acknowledgment. Executive acknowledges that in the course of his employment
with the Company and its Affiliates, he has and will become familiar with the
trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this Section 3.
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his livelihood.
Executive further acknowledges that the provisions of this Section 3 are
separate and independent of the other sections of this Agreement.
 
(c) Enforcement, etc. If, at the time of enforcement of Section 2 or 3 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances as
determined by the court shall be substituted for the stated period, scope or
area. Because Executives services are unique, because Executive has access to
Proprietary Information and for the other reasons set forth herein, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, without limiting the generality of Section 7(g), in
the event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof.
 
(d) Submission to Jurisdiction. The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in New York in any action or
proceeding arising out of or relating to Section 2 and/or 3 of this Agreement;
(ii) agree that all claims in respect of such action or proceeding may be heard
or determined in any such court; and (iii) agree not to bring any action or
proceeding arising out of or relating to Section 2 and/or 3 of this Agreement in
any other court. The parties hereby waive any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. The parties hereby agree that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.
 
 
8

--------------------------------------------------------------------------------

 

GENERAL PROVISIONS
 
4. Definitions.
 
Affiliate of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
Board means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
Proprietary Information means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates past, present
or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important. Proprietary Information does not include any information which
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.
 
Records means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.
 
Person means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
Subsidiary means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
5. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class United States mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) or by facsimile to the recipient at the
address below indicated:
 
 
9

--------------------------------------------------------------------------------

 
 

 
If to Executive:
   
Richard Ross
 
108-18 Queens Blvd.
 
Forest Hills, New York 11375
  Tel No.: (718) 408-2323    
If to the Company:

 

 
108-18 Queens Blvd.
 
Forest Hills, New York 11375
  Attention: Chief Executive Officer   Tel No.: (718) 408-2323   Fax No.: (718)
408-1471

 
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6. Executives Representations and Warranties. Executive represents and warrants
that he has full and authority to enter into this Agreement and fully to perform
his obligations hereunder, that he is not subject to any non-competition
agreement, and that his past, present and anticipated future activities have not
and will not infringe on the proprietary rights of others, including, but not
limited to, proprietary information rights or interfere with any agreements he
has with any prior employee. Executive further represents and warrants that he
is not obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, which would conflict with
or result in a breach of this Agreement or which would in any manner interfere
with the performance of his duties for the Company.
 
7. General Provisions.
 
(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
(c) Counterparts; Facsimile Transmission. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Agreement agrees that it will be bound by its own telecopied signature and that
it accepts the telecopied signature of each other party to this Agreement.
 
(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assignable and,
provided further that, the rights and obligations of the Company may be assigned
to any Affiliate of the Company.
 
(e) Choice of Law; Jurisdiction. All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. The parties hereby: (i) submit to the jurisdiction of any
state or federal court sitting in New York in any action or proceeding arising
out of or relating to Agreement; (ii) agree that all claims in respect of such
action or proceeding may be heard or determined in any such court; and (iii)
agree not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Executive hereby waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
 
10

--------------------------------------------------------------------------------

 
 
(f) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorneys fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(g) Amendment and Waiver. The provisions of this Agreement may be amended or and
waived only with the prior written consent of the Company, Executive and the
Investor.
 
(h) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(i) Termination. This Agreement shall survive the termination of Executives
employment with the Company and shall remain in full force and effect after such
termination.
 
(j) No Waiver. A waiver by any party hereto of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such party would otherwise have on any future occasion. No failure to exercise,
nor any delay in exercising on the part of any party hereto, any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.
 
(k) Insurance. The Company, at its discretion, may apply for and procure in its
own name for its own benefit life and/or disability insurance on Executive in
any amount or amounts considered available. Executive agrees to cooperate in any
medical or other examination, supply any information, and to execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.
 
(m) Offset. Whenever the Company or any of its Subsidiaries is obligated to pay
any sum to Executive or any Affiliate or related person thereof pursuant to this
Agreement, any bona fide debts that Executive or such Affiliate or related
person owes to the Company or any of its Subsidiaries may be deducted from that
sum before payment.
 
(n) Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Subsidiaries shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, provincial, local or foreign withholding taxes, excise taxes, or
employment taxes (Taxes) imposed with respect to Executives compensation or
other payments from the Company or any of its Subsidiaries or Executives
ownership interest in the Company, including, but not limited to, wages,
bonuses, dividends, royalties, the receipt or exercise of stock options and/or
the receipt or vesting of restricted stock.
 
(o) Insurance and Indemnification. For the period from the date of this
Agreement (as can be afforded) through at least the tenth anniversary of the
Employees termination of employment from the Employer, the Employer shall
maintain the Employee as an insured party on all directors and officers
insurance maintained by the Employer for the benefit of its directors and
officers on at least the same basis as all other covered individuals and provide
the Employee with at least the same corporate indemnification as it provides to
the peer executives of the Employer.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 

 
NATIVE AMERICAN ENERGY GROUP, INC.
     
By:
/s/ Richard Ross
     
Richard Ross
   
Chief Communications Officer and
Corporate Secretary
     
By:
/s/ Joseph G. D’Arrigo
 
    Joseph G. D’Arrigo
President & Chief Executive Officer
 

 
 
12

--------------------------------------------------------------------------------